699 S.E.2d 787 (2010)
HARRELL
v.
HOUSTON COUNTY.
No. A09A0393.
Court of Appeals of Georgia.
July 29, 2010.
Moraitakis, Kushel, Pearson & Gardner, Albert M. Pearson III; Colom & Brant, Charles T. Brant, Atlanta, for appellant.
Buckley Brown, Timothy J. Buckley III, Tracy K. Haff, Atlanta, for appellee.
PHIPPS, Presiding Judge.
In Houston County v. Harrell,[1] the Supreme Court of Georgia reversed our decision in Harrell v. Houston County,[2] determining that the appeal was not properly before us. We hereby vacate our earlier opinion, adopt the opinion of the Supreme *788 Court, and in accordance therewith, dismiss this appeal.
Appeal dismissed.
MILLER, C.J., and SMITH, P.J., concur.
NOTES
[1]  287 Ga. 162, 695 S.E.2d 29 (2010).
[2]  299 Ga.App. 347, 682 S.E.2d 591 (2009).